Citation Nr: 1243296	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  12-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Altoona, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on February 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Altoona, Pennsylvania.  In that decision, the VAMC denied entitlement to reimbursement for unauthorized medical expenses for treatment received at a private medical facility on February 14, 2011.

In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran presented for care at Windber Medical Center on February 14, 2011 with subjective complaints of flu-like symptoms including a high fever, nausea, vomiting, aches and weakness.

2.  The treatment the Veteran received at Windber Medical Center was not previously authorized, but resolving all doubt in the Veteran's favor, it was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  Given the severity of the Veteran's symptoms at the time that he sought care at Windber Medical Center, VA facilities were not feasibly available. 



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria are met for payment or reimbursement of the unauthorized medical expenses incurred on February 14, 2011, at Windber Medical Center.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to payment or reimbursement of the medical expenses he incurred on February 14, 2011 at Windber Medical Center in Windber, Pennsylvania.

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2012), the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2012), VA may contract with non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 (2012) provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed under the following circumstances:

(a)  For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services:
      (1)  For an adjudicated service-connected disability;
(2)  For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;
(3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability;
(4)  For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 -and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See also, 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012); Zimick v. West, 11 Vet App. 45, 49 (1998).

Prior to the February 14, 2011 treatment in question, service connection had not been established for any disabilities.  Accordingly, 38 U.S.C.A. § 1728 is not for application in the current case.

Payment Under 38 U.S.C.A. § 1725

The Veteran's claim is also reviewed under the Veterans Millennium Health Care and Benefits Act to determine if he is entitled to payment or reimbursement for medical care incurred on February 14, 2011 at Windber Medical Center.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2012).

According to 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that the Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).    

In this case, resolution of the Veteran's claim turns on whether the treatment rendered at Windber Medical Center on February 14, 2011, was for a medical emergency such that a VA facility was not feasibly available.  The VAMC determined that the Veteran satisfied the other initial criteria outlined in 38 U.S.C.A. § 1725 for consideration under the Veterans Millennium Health Care and Benefits Act.  See April 2011 decision.

The medical evidence of record indicates that the Veteran presented to Windber Medical Center on February 14, 2011 around 7:00 pm with flu-like symptoms including fever, nausea, vomiting, aches and weakness.  The Veteran had a fever of 101.2 and his Pulse Ox was 94.  The Veteran reported that he had experienced the symptoms since the prior morning, and was concerned because "once in the past he had low potassium from being sick."  The report further indicates that the Veteran's illness began with body aches and fatigue, then nausea, and about 10 episodes of vomiting over 18 hours.  The Veteran then developed a sore throat and a fever, which he had on admission.  On physical examination, the Veteran was in no apparent distress, although he reported chills, diaphoresis, fever and malaise.  Blood and urine testing revealed several abnormal laboratory results.  For example, urine testing noted elevated protein, elevated ketones, elevated blood, trace bacteria and elevated mucous in the urine.  Blood work revealed low white and red blood cell count, low hemoglobin, low hematocrit, and a low platelet count.  A flu test was negative.  A chest x-ray appeared to the radiologist to show possible developing "infiltrate RLL."  The Veteran received normal saline (sodium chloride) in the ER, as well as a dose of Zofran.  The doctor prescribed the antibiotic Zithromax, among a few other medications.  The Veteran was discharged the same evening in satisfactory condition.  

The Veteran's claim for payment or reimbursement for unauthorized medical expenses incurred at Windber Medical Center were initially denied in April 2011 on the basis that a VA Medical Facility was readily available in the patient's geographic area and capable of furnishing economical care.  

The Veteran filed a timely notice of disagreement (NOD) which was received in March 2012 and indicated that he went to the Windber Medical Center for emergent treatment because he had a temperature of 104 degrees and the Johnstown Clinic was not available.  He reported that due to the fact that he had a brother how ha permanent brain damage due to a high fever, he and his family believed his situation was a life-threatening emergency.  

In response, the VAMC reviewed the Veteran's case, but ultimately concluded that care was feasibly available at a VA facility and that the evidence did not indicate a life threatening condition under the prudent layperson standard.  The VAMC upheld their April 2011 decision to deny the Veteran's claim.

The VAMC issued a statement of the case (SOC) in April 2012 and continued the initial denials on the grounds that the Veteran's condition was non-emergent and a VA facility was feasibly available.  

Resolving all doubt in the Veteran's favor, the preponderance of the evidence supports payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on February 14, 2011.  

Preliminarily, the first issue to address is whether the care received by the Veteran from Windber Medical Center on February 14, 2011 was previously authorized.  There is no question that the medical care received at Windber Medical Center on February 14, 2011 was not previously authorized.  The Veteran has repeatedly indicated that he feared he had a potentially life-threatening illness, and drove to the Windber Medical Center because he was too weak to drive to the VAMC in Altoona, and the closer VA medical clinic was closed at the time he needed emergent care.  See Board Hearing Transcript.  Further, the Veteran has never alleged or indicated that he attempted to obtain pre-authorization for this treatment.  Thus, the Board finds that the care received at Windber Medical Center on February 14, 2011, was not previously authorized.

Having found that this episode of care was not previously authorized by VA, the next step in the inquiry is to determine whether a medical emergency existed at the time the private care was rendered.  In this context, a medical emergency exists when the condition was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(C) (West 2002).

A careful review of the objective medical evidence of record shows that the Veteran's symptoms on February 14, 2011 were of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009) (holding that reimbursement for emergency treatment rendered at a non-VA facility does not require that the treatment the Veteran receives be for an emergent condition; rather, the question is whether a prudent layperson given the circumstances present at the time would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).

Here, although the examiner noted on examination after admission to the emergency room that the Veteran "appeared in no apparent distress" it is clear that the Veteran was nonetheless very ill.  The objective evidence clearly demonstrates this, as his fever was 101.2, his pulse ox was only 94, and his blood and urine test results returned multiple abnormal lab findings.  He had low white and red blood cell counts, low platelets, low hemoglobin, low hematocrit, and increased protein, glucose and mucous in his urine.  Although these levels do not specifically indicate a medical emergency per se, they do provide corroborating evidence to support the Veteran's subjective reports of severe fatigue and weakness.  

Further, the fact that the Veteran received saline and Zofran in the emergency room also supports that Veteran's reports of severe vomiting.  

While it appears that the Veteran provided inconsistent reports regarding his own personal reasons for believing that his case was life-threatening, when the record is reviewed as a whole, there is no outright indication that the Veteran's statements are not credible.  

For example, the Veteran reported in his NOD that "I had a temperature of 104 degrees and the Johnstown Clinic was not available.  Due to the fact that I had a brother who had permanent brain damage due to a high fever my family and I felt this was a life threatening emergency."  

The VAMC apparently found this statement to be contradictory to what the Veteran reported at the emergency room at the time of the admission.  At the time of the admission, the examiner noted, "Patient said he is concerned because once in the past he had a low potassium from being sick."  

The VAMC never considered that both situations could have occurred, and that one reason is not necessarily dispositive of the other.  Furthermore, the Veteran clarified his statement in his VA Form 9, substantive appeal to the Board in April 2012.  He indicated that his brother was running a high temperature and ended up with spinal meningitis that wasn't treated quickly enough, and as a result, he ended up with severe brain injury.  Thus, the Veteran concluded, he and his father believed that he should go to the emergency room when his fever reached 104 degrees.  He also explained that he was too ill to drive to the Altoona VA Medical Center and neither of his parents drive.  

The Veteran further clarified, at his personal hearing in August 2012, that he first called the Johnstown VA Clinic when he felt he needed emergent treatment on February 14, 2011, sometime around 6 or 7:00 pm, but they did not answer as they were closed at that time.  The Veteran explained that the Altoona VAMC is about one hour away from his home and the closest medical facility from his home is the Windber Hospital which is only four blocks from his house.  The Veteran explained that he was too sick to drive an hour to Altoona.  The Veteran indicated that he lived with his parents and neither of them drove.  

The Veteran also reiterated that his brother had spinal meningitis and the doctor didn't diagnose it and he ended up with 107 temperature and it burned out the motor part of his brain and he was pretty much a vegetable for the rest of his life from age about 1 and a half or so.  The Veteran mentioned that this brother passed away at age 41, and was basically unable to care for himself for his entire life.  He was confined to a state school and hospital.  This Veteran explained that this incident left him and his family feeling that he should seek emergent treatment because of his high fever and other symptoms.  

In addition, the Veteran reported at his hearing that he received IV fluids at the hospital, which helped him.  Also, he testified that he had been in a similar situation years earlier, and had almost waited too long to seek treatment.  He recalled that the doctors told him that if he had waited just one more day, that he may have suffered a heart attack, because his potassium level was so low.  On that occasion, the Veteran reported receiving two IV's.

As such, the Veteran's hearing transcript reflects that his reason(s) for seeking emergent treatment are not necessarily inconsistent, but rather, that he sought treatment for at least two reasons that would make the need for treatment emergent for this patient.  In this case, however, it appears that he only vaguely explained one of the reasons to the examining physician and reported the other reason to the RO.  This explains, at least in part, the RO's findings.  

In this case, the Veteran's competent and credible statements, coupled with the emergency department treatment records results in highly probative evidence regarding the severity of the Veteran's symptoms as these records were generated contemporaneously to the incident in question, and the objective findings support the Veteran's reported symptoms.  Furthermore, the Veteran's lay statements regarding the severity of his symptoms as well as his true belief that delay in seeking medical attention would have been hazardous to his health, at the time that he sought care at Windber Medical Center is competent evidence consistent with the objective medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition"); see also, Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  Therefore, taking into consideration the Veteran's lay statements regarding his symptoms, and his medical history and family history, as well as the objective medical evidence of record, the Board concludes that the Veteran's condition on February 14, 2011 was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See Swinney, 23 Vet. App. at 264-65.

The final question to be addressed is whether VA facilities were feasibly available to provide care.  The Veteran's lay statements describing his symptoms were similarly corroborated by the objective medical evidence of record.  Windber Medical Center was approximately four blocks from the Veteran's home, while the VA outpatient clinic was closed and the closest VAMC was approximately 1 hour away.  According to the Veteran, he was too ill to drive and he had nobody else to drive him to Altoona.  There is no evidence of record that shows otherwise.  In light of the foregoing, the Board finds that VA facilities were not feasibly available.  

Therefore, the payment or reimbursement of unauthorized medical expenses incurred by the Veteran at Windber Medical Center on February 14, 2011, is warranted.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Veteran's claim is granted in full pursuant to this decision.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on February 14, 2011, at Windber Medical Center is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


